                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. CR18-0292-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    JOSEPH LOREN ALLEN,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to continue the
18   trial date in this matter (Dkt. No. 16). Defendant has filed a waiver of his right to a speedy trial
19   up to and including June 30, 2019. (Dkt. No. 17.) Having thoroughly considered Defendant’s
20   briefing and waiver, the Court GRANTS the motion (Dkt. No. 16). The Court FINDS that:
21      1. Taking into account the exercise of due diligence, a continuance is necessary to allow the
22          defense the reasonable time for effective preparation, including reviewing the evidence,
23          considering possible defenses, and gathering evidence material to the defense. 18 U.S.C.
24          § 3161(h)(7)(B)(iv).
25      2. Proceeding to trial absent adequate time for the defense to prepare would result in a
26          miscarriage of justice. 18 U.S.C. §3161(h)(7)(B)(i).


     MINUTE ORDER
     CR18-0292-JCC
     PAGE - 1
 1      3. A continuance is necessary to ensure adequate time for defense investigation, effective

 2          trial preparation, and an opportunity for Defendant to benefit from these efforts. On this

 3          basis, the Court finds that the ends of justice served by granting this continuance

 4          outweigh the best interests of the public and Defendant in a speedy trial. 18 U.S.C.

 5          § 3161(h)(7)(A).

 6          It is thus ORDERED that trial shall be continued from January 22, 2019 to June 17, 2019

 7   at 9:30 A.M., and that the time between the date of this order and the new trial date is excludable

 8   time under the Speedy Trial Act pursuant to Title 18, United States Code, Sections
 9   3161(h)(7)(A), 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iv) and 3161(h)(6). Any pre-trial motions shall
10   be filed no later than May 17, 2019.
11          DATED this 13th day of December 2018.
12                                                          William M. McCool
                                                            Clerk of Court
13
                                                            s/Tomas Hernandez
14
                                                            Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR18-0292-JCC
     PAGE - 2
